DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 2, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 3, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 4:
on line 1, delete "LED" and replace with – light-emitting diode (LED) -- ;
on line 2, delete "a second transistor " and replace with – a transistor --.
In Claim 5:
on line 1, delete "LED" and replace with – light-emitting diode (LED) -- ; 


In Claim 6, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 7, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 8, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 9, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 10, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 11, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 12, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 13, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 14, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 15, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.

In Claim 17, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 18, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 19, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 20, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 21, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 22, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
In Claim 22, on line 1, delete "LED" and replace with – light-emitting diode (LED) --.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light-emitting diode (LED) luminaire, having one or more LED arrays, a power supply unit, an emergency-operated portion having a rechargeable battery at least one full-wave rectifier a charging circuit comprising an LED driving circuit a control and test circuit comprising a self-diagnostic circuit and a charging detection and control circuit,  the control and test circuit configured to enable or disable the LED driving circuit and the power supply unit according to availability of the AC mains and whether a rechargeable battery test is initiated, and a first transceiver circuit comprising a first transceiver and a decoder and controller, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light-emitting diode (LED) luminaire as disclosed in claim 1, further including a first controller configured to communicate between the test portion and the node controller to result in the input command data and the output test data respectively being transferred to the self-diagnostic circuit and to the node RF transceiver circuit to be sent out without a request, wherein:
the charging circuit, the LED driving circuit, the power supply unit, and the control and test circuit are configured to auto-select either the main DC voltage or the fourth DC voltage to operate the one or more LED arrays;
the self-diagnostic circuit further comprises a real-time clock, wherein the self-diagnostic circuit is configured to initiate the rechargeable battery test according to a plurality of predetermined test schedules provided by the real-time clock, wherein each of the predetermined test schedules comprises a test period immediately following an initiation of a test event, wherein, upon the initiation of the test event, the test period 
the node RF transceiver circuit further comprises a node single-ended antenna and at least one balanced-to-unbalanced device configured to convert between a balanced signal from the node MODEM and an unbalanced signal from the node single-ended antenna; and 
the first controller comprises a master portion in a synchronous communication with the test portion and a universal asynchronous receiver/transmitter (UART) portion in an asynchronous communication with the node controller to result in the input command data and the output test data being transferred to and from the self-diagnostic circuit without data corruption.

Claims 2-22 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Han et al. (US 9667096 A) discloses a light-emitting diode (LED) luminaire utilizing AC-DC switch mode power conversion technology, and wherein a control circuit executes the pulse charging algorithm to selectively change the battery power consumption levels and control the charger circuit for selectively charging the battery.

Trainor et al. (US 20130127362 A) discloses a light-emitting diode (LED) luminaire having  a first input configured to receive a DC input voltage from the solid state luminaire, a second input configured to receive a status signal indicative of the status of an AC line voltage, and a first output configured to supply a DC output voltage to the solid state luminaire. The emergency lighting module is configured to supply the DC output voltage to the solid state luminaire in response to a reduction of the AC line voltage.

Woytowitz Peter. (US 8773030 A) discloses a light-emitting diode (LED) luminaire controller having a power converter circuit, a control circuit, an optocoupler to power a plurality of LEDs based on a remote controller’s request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875